Not for Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


    SHARON DAVIS,

                       Plaintiff
                                                                Civil Action No. 18-8560
            v.
                                                                       OPINION
    FEIN SUCH KAHN & SHEPARD PC, et al.,

                     Defendants.



John Michael Vazguez, U.S.D.J.

         In this case, pro se Plaintiff Sharon Davis alleges that several banks, mortgage servicing

companies, law firms, and related entities/individuals (the “Defendants”)1 fabricated documents

in connection with two foreclosure proceedings and one bankruptcy proceeding involving Plaintiff

as well as engaged in a conspiracy to deprive Plaintiff of her house. D.E. 1, 1-1 (collectively the

“Complaint” or “Compl.”). Plaintiff alleges four causes of action: (I) abuse of legal process; (II)

civil conspiracy; (III) illegal consumer collection under the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C.     §   1692 etseq.; and New Jersey Consumer Fraud Act (“NJCFA”), N.J.S.A.

§   56:8-1; and (IV) violations of the Racketeer Influenced and Corrupt Organizations (“RICO”)

Act, 18 U.S.C.   §   1961, 1962(b), and 1964. D.E. I-I.



‘The Defendants include Fein Such Kahan & Shepard PC (“FSKS”); US Bank Trust NA as trustee
for LSF9 Master Participation Trust (“US Bank”); Bayview Loan Servicing LLC (“Bayview”);
Alejandro Diaz; Orion Financial Group (“Orion”); Connie Riggsby; Janell Junkin; JP Morgan
Chase Bank NA (“JP”); PeirsonPatterson LLC (“PP”); Adam W. Scheinbach, Esq.; M&T Bank
(“M&T”); Tatonia Johnson; Tommie J. Nelson; Caliber Home Loans (“Caliber”); Phelan Hallinan
Diamond & Jones (“PHDJ”); and Waleter D. Nealy, Esq. D.E. I, I-I.
         Currently pending before the Court are Defendants’ motions to dismiss Plaintiff’s

Complaint. D,E. 5, 8, 10, 13, 14, 23. The Court reviewed the parties’ submissions2 and decided

the motions without oral argument pursuant to Fed. R. Civ. p. 78(b) and L, Civ. R. 78.1(b). For

the reasons set forth below, the Complaint is dismissed.

    I.      INTRODUCTION3

         This case concerns a mortgage, two foreclosure proceedings, and a bankruptcy proceeding.

On July 28, 2003, Plaintiff executed a promissory note for $133,000.00 with M.L. Moskowitz

d!b/a Equity Now secured by a mortgage (the “Mortgage”) on her property. Compl.               ¶   70; D.E.

23-1, Ex. A-B. Equity Now assigned the Mortgage to Chase Manhattan Mortgage Corporation

(“Chase”)4 (the “First Assignment”) on August 11, 2004. Compl.          ¶ 71; D.E. 23-I,   Ex. C. In July

2008, Chase brought a foreclosure action against Plaintiff in the New Jersey Superior Court,



2
  The Court reviewed Bayview’s brief, D.E. 5 (“Bayview Br.”); PP’s brief D.E. 8 (“PP Br.”); JP’s
brief, D.E. 10 (“JP Br.”); FSKS’s brief, D.E. 13 (“FSKS Br.”); Caliber’s brief D.E. 14 (“Caliber
Br,”); and PHDJ’s brief, D.E. 23 (“PHDJ Br.”); in support of their respective motions to dismiss.
The Court also reviewed Plaintiffs oppositions to each of these briefs. D.E. 9 (“P1. Bayview
Opp’n”); D.E. 12 (“P1. Pp Opp’n”); D.E. 18 (“P1. JP Opp’n”); D.E. 20 (“P1. FSKS Opp’n”); D.E.
21 (“P1. Caliber Opp’n”); and D.E. 26 (“P1. PHDJ Opp’n”). The Court then reviewed the
Defendants’ respective replies to these oppositions. D.E. 16 (“Bayview Reply”); D.E. 19 (“PP
Reply”); D.E. 22 (“JP Reply”); D.E. 24 (“FSKS Reply”); D.E. 25 (“Caliber Reply”); and D.E. 27
(“PHDJ Reply”).

 The factual background is taken from Plaintiffs’ Complaint, D.E. 1, 1-1 (collectively “Compl.”),
and matters of public record referenced or relied upon therein. When reviewing a motion to
dismiss for failure to state a claim, a court accepts as true all well-pleaded facts in the Complaint.
Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). A court may also consider any
document integral to or relied upon in the Complaint and matters of public record such as court
orders. In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997); K/ian v.
Borough of Englewood Cflffs, No. 12-7837, 2014 WL 295069, at *3 (D.N.J. Jan. 27, 2014).
‘

  Chase later merged with Defendant JP. Compl.        ¶ 3.   Therefore, when the Court refers to Chase,
it is also referring to Defendant JP.

                                                  9
Chancery Division. Union County (Docket No. F-40772-08) (the “2008 Foreclosure Action”).

Compl. ¶ 72, but the action “was dismissed after the Plaintiff accepted a trial loan modification on

March 11,2009,” Id.    ¶ 73, see also   D.E. 5-3, Ex. C (the loan modification agreement). Defendant

FSKS represented Chase in this action. Id.     ¶   17.

         Chase then assigned the Mortgage to Defendant Bayview on March 4, 2014 (the “Second

Assignment”). Compl.      ¶   75; D.E. 23-I, Ex. D. Plaintiff alleges that Defendants Schienbach and

PP were involved in drafting the Second Assignment. Compl.         ¶f 2,   14, 30. Defendant Johnson

signed the Second Assignment as representative from JP, and Defendant Nelson notarized it. Id.

¶J   15. 16. On July 15, 2014, Bayview brought a foreclosure action against Plaintiff in the Superior

Court of New Jersey, Chancery Division, Union County (Docket No. F-028783-14) for failing to

make an installment payment on May 1,2010 (the “2014 Foreclosure Action”). Id. ¶ 76; D.E. 23-

1, Ex. E. Defendant FSKS represented Bayview in this action. Id.     ¶ 76.   Defendant Diaz submitted

a certification in support of Bayview. Compl. ?I 7.36. This action resulted in a final judgment in

favor of Bayview on November 4, 2016. Compl. ¶ 78; D.E. 23-1, Ex. H.




  Plaintiff also mentions an additional lawsuit that she filed against JP in 2011 for “negligently
hir[ing] a property preservation company” who “kicked in the Plaintiffs front door, entered,” and
“strew[] around” Plaintiffs “items of clothing and other things   ...in an attempt to make it appear
unkempt.” Compl. ¶i 40-41. Plaintiff alleges that the property management company “stole items
from the interior of the house, broke into a locked shed and stole lawn and garden equipment and
other items from the exterior and changed the lock on [aj shed and the front door and included a
lockbox,” and “broke a key in the side entrance lock, jamming the door.” Id. ! 42. Plaintiff adds
that in 2013. her property was “damaged due to tire,” and JP “intentionally withheld the proceeds
designated for the repair and deposited by the Plaintiff into a secured account until the Plaintiff
dismissed the action against them.” Id. ¶ 46. Plaintiff indicates that the “complaint was dismissed
without prejudice.” Id. Plaintiff also alleges that Defendant M&T “at all times material hereto
allegedly purchased the Plaintiffs loan” and “failed to conduct a requisite inspection of the
Plaintiff’s property after fire damage and released insurance proceeds absent a secured lien     .


decreasing the Plaintiffs property valuation.” Id. ¶ 11.
       On December 3, 2016, Plaintiff filed for Chapter 13 bankruptcy in the United States

Bankruptcy Court for the District of New Jersey (Docket No. 16-33116) (the “2016 Bankruptcy

Action”). Compi. ¶ 19; D,E. 23-1, Ex. J. On January 18, 2017, Bayview assigned the Mortgage

to Defendant U.S. Bank (the “Third Assignment”). Compl. ¶97; D.E. 23-1 Ex. 1. Defendant

Riggsby signed the Third Assignment as “Vice President of Bayview Loan Servicing, LLC by

Caliber Home Loans,” and Defendant Junkin notarized it, Compl. ¶119, 10,27,29, Plaintiff alleges

that both Riggsby and Junkin are actually employees of Defendant Orion. Id. ¶19, 10. U.S. Bank

then filed a Proof of Claim in the 2016 Bankruptcy Action on May 23,2017. Id. ¶ 20. Defendant

PHDJ represented U.S. Bank, and Defendant Nealy represented Plaintiff. Id. ¶117,23.

       Plaintiff filed her Complaint in the present matter on April 30,2018, alleging (1) abuse of

legal process; (II) civil conspiracy; (III) illegal consumer collection under the Fair Debt Collection

Practices Act C’FDCPA”), 15 U.S.C. § 1692 et seq.; and New Jersey Consumer Fraud Act

(“NJCFA”), NJ.S.A.      § 56:8-I; and (IV) violations of the Racketeer Influenced and Corrupt
Organizations (“RICO”) Act, 18 U.S.C.      §* 1961, 1962(b), and I 964. Id. ¶188-111. At the core
of each of Plaintiffs claims is the allegation that documents submitted to, and relied upon by, the

courts in these prior and ongoing proceedings are fabricated. Id. at I. Plaintiff alleges that

Defendants engaged in “robo-signing[j” meaning the “[p]rocess of mass production of false

and forged execution of mortgage assignments,          .   .   .   and other legal documents related to

mortgage foreclosure and legal matters being created by persons without knowledge of the

facts being attested to.” Id.   ¶ 64(e) n.13.
       Plaintiffs Complaint is not a model of clarity. Aside from the litany of conclusoiy

allegations, the Court identified the following factual allegations supporting this theory, All

of Plaintiffs factual allegations relate to either the 2008 Foreclosure Action, the 2014
                                             4
Foreclosure Action, or the 2016 Bankruptcy Action. Regarding the 2008 Foreclosure Action,

Plaintiff alleges that Whitney K. Cook (not a Defendant), an employee of Defendant Chase

and “known robo-signer,” submitted an affidavit and supplemental certification to the

Superior Court of New Jersey on Chase’s behalf. Compl.          ¶1! 50, 51, 64(d), 64(e)(4), 68, 97,
102. Regarding the 2014 Foreclosure Action, Plaintiff alleges (1) that Defendant Diaz, a Vice

President at Bayview, submitted a certification to the Superior Court of New Jersey on

Bayview’s behalf that constitutes “robo-signing” because it was “void of calculations or

amounts due” and included a signature that was “unlike” or “did not match” another signature

by Din that Plaintiff located, it!. ¶97,36,36 n.6, 77,97; and (2) that the Second Assignment,

which the Superior Court ofNew Jersey relied upon, contained        “robe-singing”   because   notary




Defendant Nelson’s signature “d[id] not match” that supplied by the Louisiana Secretary of

State, Id. ¶916, 64(e)(3). Regarding the 2016 Bankruptcy Action, Plaintiff alleges that the

Third Assignment, included in U.S. Bank’s Proof of Claim, included a misrepresentation by

Defendant Riggsby, a “robo-signer,” indicating that she was Vice President of Bayview when

really, she was an employee of Orion, Compl.        IflI 27, 28, 60, 60 n.9, 64(e)(2), 82. Plaintiffs
pleading labels these above assertions as “general allegations and facts common to all counts.”

Id. at 17,

        Defendants moved to dismiss the Complaint for lack ofjurisdiction under Fed. it Civ.

P. l2(b)(l) and for failure to state a claim under Fed, it Civ. P. l2(b)(6). D.E. 5,8, 10, 13, 14,

23. Plaintiffopposed each motion, D.E. 9, 12, 18,20,21,26, and Defendants replied, D.E. 16, 19,

22, 24, 25, 27.




                                                5
    II.      STANDARD OF REVIEW

Rule l2(b’)(l)

          In deciding a Federal Rule of Civil Procedure 12(b)(l) motion for lack of subject-matter

jurisdiction, a court must first determine whether the party presents a facial or factual attack

because the distinction determines how the pleading is reviewed.6 A facial attack “contests the

sufficiency of the complaint because of a defect on its face,” whereas a factual attack “asserts that

the factual underpinnings of the basis for jurisdiction fails to comport with the jurisdictional

prerequisites.” Elbeco Inc. v. NatiRet. Finid, 128 F. Supp. 3d 849, 854 (E.D. Pa. 2015) (quoting

Moore v. Angie List, Inc., 118 F. Supp. 3d 802, 806 (E.D. PA. 2015)). When a party moves to

dismiss prior to answering the complaint, as is the case here, the motion is generally considered a

facial attack. (onstitution Par/v of Pa. v. A/c/ic/c, 757 F.3d 347, 358 (3d Cir. 2014).

          For a facial attack, “the Court must consider the allegations of the complaint as true,” much

like a Rule 12(b)(6) motion to dismiss. Bd. of Trs. of Thucking Enzps ofN. Jersey Wet/are Fund,

Inc. v. &iliberAuto Transfer, Inc., No. 09-6447, 2010 WL 2521091, at *8 (D.N.J. June 11,2010)

(quoting Petruska     i’.   Gannon Univ., 462 F.3d 294, 302 (3d Cir. 2006)). The burden is on the

Plaintiff to prove the Court has jurisdiction. Id. (citing Petruska, 462 F.3d at 302),

Rule 12(bW6)
          Federal Rule of Civil Procedure l2(b)(6) permits a motion to dismiss when a complaint

fails “to state a claim upon which relief can be grantcd[.]” For a complaint to survive dismissal




6
  This Court also has an independent obligation to establish that it has subject-matter jurisdiction.
More/ i’. INS, 144 F.3d 248, 251 (3d Cir. 1998) (“[A federal] court... will raise lack of subject-
matter jurisdiction on its own motion.”) (quoting Ins. Coip. oflit, Ltd. v. compagnie des Bauxites
de Guinee, 456 U.S. 694, 702 (1982)).

                                                    6
under Rule I 2(b)(6), it must contain enough thctual matter to state a claim that is plausible on its

face. Ashcroft i’. Iqba4 556 U.S. 662, 678 (2009) (quoting Bell Au Corp. v. Twombly, 550 U.S.

544, 570 (2007)). A claim is facially plausible “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. Further, a plaintiff must “allege sufficient facts to raise a reasonable expectation that

discovery will uncover proof of her claims.” Connelly v. Lane Const Coip., 809 F.3d 780, 789

(3d Cir. 2016). In evaluating the sufficiency of a complaint, district courts must separate the

factual and legal elements. Fowler v. UPMC Shaa5’side, 578 F.3d 203, 210-211 (3d Cir. 2009).

Restatements of the elements of a claim are legal conclusions, and therefore, not entitled to a

presumption of truth, Bunch v. Mitheng Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011). The

Court, however, “must accept all of the complaint’s well-pleaded facts as true.” Fowler, 578 F.3d

at 210. Because Plaintiff is proceeding pro se, the Court construes the pleadings liberally and

holds them to a less stringent standard than those filed by attorneys. Names v. Kerner, 404 U.S.

519, 520 (1972). “The Court need not, however, credit a pro se plaintiffs ‘bald assertions’ or

‘legal conclusions.” D t4gosuino v. CECOM RDEC, No. 104558, 2010 WL 3719623, at 1

(D.N.J. Sept. 10,2010).

Rule 9(b)

       “Independent of the standard applicable to Rule 12(bX6) motions, Rule 9(b) imposes a

heightened pleading requirement of factual particularity with respect to allegations of fraud.” In

re Rockefeller Cur. Props., Inc. Sec. Litig, 311 F.3d 198, 216 (3d Cir. 2002). Thus, pursuant to

Rule 9(b), when “alleging fraud or mistake, a party must state with particularity the circumstances

constituting fraud or mistake.. Lmjalice, intent, knowledge, and other conditions of a person’s
                                  .




mind may be alleged generally.” Fed. R. Civ. P. 9(b). A party alleging fraud must therefore
                                            7
support its allegations with factual details such as “the who, what, when, where and how of the

events at issue.” US. cx teL Moore &       Qo., P.1. v. Majestic Blue Fisheries, LLC, 312 F.3d 294,
307 (3d Cir. 2016). Accordingly, “[tjo satisfy the particularity standard, ‘the plaintiff must plead

or allege the date, time and place of the alleged fraud or otherwise inject precision or some measure

of substantiation into a fraud allegation.” Feingold v. Gmaff 516 F. App’x 223, 226 (3d Cir. 2013)

(citing Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir. 2007)). This heightcncd pleading

standard is designed to “ensure that defendants are placed on notice of the precise misconduct with

which they are charged, and to safeguard defendants against spurious charges of fraud.”

Craflnzatic See. Litig. v. Krafisow. 890 F.2d 628, 645 (3d Cir. 1989) (internal quotation marks

omitted).

    III.      ANALYSIS

           All of Plaintiffs claims are premised on the allegation that Defendants acted as “willing

participants in an elaborate scheme” to “utilize misrepresentations and fabricated assignments

to obtain favorable rulings in State Courts and/or validate themselves in the Bankruptcy

Courts.” Compl. at I; see also ki. ¶64. Because this theory implicates state court judgments,

the Rooker-Felthnan doctrine potentially applies.

Booker—Feldman Doctrine

           Defendants argue that the Court lacks jurisdiction to hear Plaintiffs claims under the

Booker-Feldman doctrine. Bayvicw Br. at 7-9: Pp Br. at 2; JP Br. at 6-9; FSKS Br, at 57•7 “The

Booker-Feldman doctrine precludes lower federal courts from exercising appellate jurisdiction




  The Court recognizes that all Defendants make an argument under Rooker-Felthuan. Caliber Br.
at 8-9: PHDJ Br. at 12-13. but notes that only state-court proceedings (not a federal bankruptcy
proceeding) implicate the doctrine.
                                                8
over final state-court judgments because such appellate jurisdiction rests solely with the United

States Supreme Court.” In re Mac/era, 586 F.3d 228, 232 (3d Cir. 2009) (quoting Lance                Dennis,

546 U.S. 459, 463 (2006)); see also Williams v, BASF Catalysts LLC, 765 F.3d 306, 315 (3d Cir.

2014). The Third Circuit has ruled that the doctrine applies when four elements are met: “(I) the

federal plaintiff lost in state court; (2) the plaintiff ‘complain[s] of injuries caused by [the] state-

court judgments’; (3) those judgments were rendered before the federal suit was filed; and (4) the

plaintiff is inviting the district court to review and reject the state judgments.” Great W Mining

& Mineral C’o. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010) (citing Exxon Mobil Corp.

v. Saudi Basic Indus., Inc., 544 U.S. 280, 284 (2005)). In other words, “[i]f the relief requested in

the federal action requires determining that the state court’s decision is wrong or would void the

state court’s ailing, then the   .   .   .   district court has no subject matter to hear the suit.” FOCUS v.

Allegheny Ctv. Court of ‘ommon Pleas, 75 F,3d 834, 840 (3d Cir. 1996).

        Here, Defendant Bayview argues the following:

               (1) a final judgment of Foreclosure was entered against Plaintiff on
               November 4,2016 in the [2014] Foreclosure Action; (2) any injuries
               Plaintiff now complains of (i.e., the pending loss of the Property)
               were self-inflicted as a result of her default on the Mortgage; (3)
               judgment was entered in the [2014] Foreclosure Action nearly two
               years prior to the commencement of the instant action; and (4)
               Plaintiff is clearly inviting this Court to review and reject the
                Superior Court’s decision in the [2014] Foreclosure Action by
               challenging Bayview’s standing to foreclose and seeking damages
               for alleged fabrication of evidence in that state action.

Bayview Br. at 9; see also PP Br. at 2 (incorporating this analysis by reference).

        Plaintiff does not dispute Bayview’s postion. Plaintiff instead argues that her claims fall

within the “fraud exception” to the Rookcr—Pcldman Doctrine, and therefore the Court still has

jurisdiction over the matter. P1. Bayview Opp’n at 12-13. “Under the fraud exception, which has

                                                            9
been embraced by the Courts of Appeal for the Sixth and Ninth Circuits, Rooker-Eeldrnan does

not apply when the plaintiff asserts that the ‘state court judgments were procured by        .    [the

d]efendants through fraud, misrepresentation. or other improper means,’ because such claims are

“independent” of the claims brought in state cowl.” C½mphell v. Tabas, No. 16-6513, 2017 WL

3142118, at *3 (ED. Pa. July 25. 2017) (quoting McCormick       i’.   Braverman, 451 F.3d 382, 392-93

(6th Cir. 2006) and citing Kougasian v. TMSL, Inc., 359 F.3d 1136 (9th Cir. 2004)). Yet, “the

Second, Fifth, Seventh, Eighth, Tenth, and Eleventh Circuits have rejected the exception, as have

district courts from the Fourth Circuit.” Id. (citing appropriate cases from each of these circuits).

“The Cowl of Appeals for the Third Circuit has not definitively weighed in on this debate, though

it has discussed the exception in dicta and in nonprecedential opinions.” EL (explaining that the

Third Circuit discussed the exception “favorably” in Great (44 Mining & Mineral Co. v. Fox

Rothschild LLP, 615 F.3d 159 (3d Cir. 2010) and applied it “inconsistently” in several unpublished

opinions thereafter). Therefore, it is unclear whether this exception exists within the Third Circuit.

       Regardless, even if the Cowl were to recognize the &aud exception, it does not apply here.

The fraud exception to the l?ookcr—Fclthnan Doctrine does not protect a plaintiff’s “attempt[] to

overturn a state-court foreclosure judgment by cloaking his objections to the [state-court] decision

in a venccroffraud.” KajIa v. Cleary. No. 18-15449. 2019 WL 77067, at *3 (D.N.J. Jan. 2,2019).

In other words, a plaintiff

               cannot evade Rooker-Feidman by arguing on appeal that lie was not
               injured by the tbreclosurejudgment, but rather by [the defendant]’s
               purportedly fraudulent actions. [If] [t]he complaint reveals [that] the
               nature of [the plaintiffl’s claims against [the defendant] [is] that tte
                [the defendant] had no right to foreclose on the property and
               therefhre committed “criminal acts” by cnfbreing the foreclosure
               judgment [then] [t]hese claims are in essence an attack on the state
               court judgment of foreclosure              nd are therefore] properly
               dismissed under the Rooker-Fclthnan doctrine.
                                                  10
hi re Farrington, No. 17-1775, 2019 WL 1149881, at *4(D.Nj. Mar. 11,2019) (quoting Gage v.

Wells Fargo Bank MA., 521 F. App’x 49, 51 (3d Cir. 2013)). Moreover, courts are reluctant to

recognize the fraud exception when a plaintiff already raised the fraud argument in the state court

action and the state court rejected it. See KajIa, 2019 WI, 77067, at *3 (finding that Plaintiff’s

fraud claim was barred by Rooker-Feldman because “Plaintiff alleged in the state-court

proceedings that the foreclosure was fraudulent, and Plaintiff alleges much of the same here,” and

“Plaintiff was denied relief in state court, and now seeks similar relief here in federal court.”); see

also Lawrence v. Emigrant Mortg Co., No. 11-3569, 2012 WL 1108532, at *8 (D.NJ. Mar. 30,

2012) (“Assuming Plaintiff is alleging fraud, Rooker-Feldman would bar this Court’s

determination of the fraud claim because Plaintiff raised the question of whether Lthe defendants)

committed fraud in the Chancery Court,”).

        As to the 2014 Foreclosure Action, Plaintiff asserts that Bayview had no right to foreclose

on the property because either the First Assignment (assigning Plaintiffs Mortgage to Chase) or

the Second Assignment (assigning Plaintiffs Mortgage to Bayview) was fraudulent. See Compl.

¶   64 (in the “General Allegations and Facts Common to All Counts,” the Complaint reads:

“Plaintiff alleges that all Defendants intentionally acted in concert and in thrtherance of a scheme

to defraud Plaintiff of her property when they knew that they lacked the legal right to do so”).

Plaintiff also alleges that certain certifications submitted in state court to support these

Assignments were fraudulent. Compl.        Ill   64(e)(4); 77. However, Plaintiff made these same

allegations of fraud in the 2014 Foreclosure Proceeding; Plaintiff admits that she “filed an

Objection to prove that the Defendants lacked standing based on the fabricated documents and

misrepresentations,” Id. 138. The Superior Court ofNew Jersey entered a final judgment in favor

                                                   11
of Bayview nonetheless, lit    ¶f 39.   Thus, Plaintiffs claims of fraud in connection with the First

Assignment and Second Assignment are, in essence, an attack on the Superior Court of New

Jersey’s final judgment of foreclosure in the 2014 Foreclosure Action. Therefore, the Court lacks

subject matterjurisdiction to hear claims premised on these allegations undcr the Rooker—Peldman

doctrine. As a result, the Court grants dismissal under Rule I 2(b)( I) as to the allegations that relate

to the 200$ or 2014 Foreclosure Action.

Entire Controversy Doctrine

        Additionally, Plaintifis claims related to the 200$ and 2014 Foreclosure Actions run afoul

of the New Jersey’s entire controversy doctrine, as Defendants argue. Bayvicw Br. at 9-12: pp

Br. at 2; JP Br. at 10-1 l. When deciding a motion based on preclusion, the Court applies the

preclusion law from the first forum, here New Jersey state court. C’havez v. Dole Food Co., Inc.,

836 F.3d 205, 221 (3d Cir. 2016). “The entire controversy doctrine is essentially New Jersey’s

specific, and idiosyncratic, application of traditional res judicata principles.” Rvcoline Prods.,

Inc.   C & IV Unlimited, 109 F.3d 883, $86 (3d Cir. 1997). Similar to res judicata, the entire

controversy doctrine “extinguishes any subsequent federal-court claim that could have been joined

but was not raised in the prior state action.” SiUee    1’.   ML Stewardship Bank, No. 15-1762, 2016

WL 2770806, at *7 (D.N.J. May 12, 2016). The entire controversy doctrine is an affirmative

defense that may be considered as grounds for dismissal under Rule 12(b)(6) if its application is

clear from the face of the complaint. Rycoline Prods., Inc., 109 F.3d at 886.




  The Court recognizes that Defendant PKDJ also argues that the New Jersey entire controversy
doctrine applies to Plaintiffs claims against them, PHDJ Br. at 9-12; however, the Court
understands Plaintiffs claims against PHDJ relate to the 2016 Bankruptcy Action so that New
Jersey’s entire controversy doctrine does not apply.
                                                12
       New Jersey Court Rule 4:30A, which codifies the entire controversy doctrine, provides that

“[n]on-joinder of claims required to be joined by the entire controversy doctrine shall result in the

preclusion of the omitted claims to the extent required by the entire controversy doctrine.”

Generally, “{tjhe entire controversy rule applies in federal court where there has been a previous

state court action involving the same transaction.” Puche, 256 F. Supp. 3d at 547. Rule 4:30A,

however, only applies to claims that could have been joined in the prior proceeding. Siljee, 2016

WL 2770806, at *8. Further, in the context of foreclosure matters, the entire controversy doctrine

is limited to “germane” claims. 14. (citing N.J. Ct. Rule 4:64-5). In other words, if a claim was

not germane. it would not be subject to the entire controversy doctrine.

       A claim is germane if it arises out of the underlying mortgage transaction. Sfljee. 2016 WL

2770806, at   *$   (quoting Leisure Tec/r,—zW v. K/ingbeil Holding (‘o., 137 N.J. Super. 353, 358

(App. Div. 1975)). A claim is also germane if it is based on “conduct of the mortgagee      ...   prior

to the institution of a foreclosure that could be the basis of an independent action for damages by

reason of the mortgagee having brought the foreclosure[.]” Zebrowski v. We/is Fargo Bank, NA.,

No. 07-5236, 2010 WL2595237. at *6 (D.N.J. June 2l.2010)( uotingSzmNLFLtd.               Partnership


v. Sasso. 313 N.J. Super. 546, 540 (App. Div. 199$)). In addition. “[c]laims that loan sen:iccrs

violated their statutory duties under RESPA are germane to foreclosure proceedings on the

mortgaged property.” Puc/je, 256 F. Supp. 3d at 549; see a/so SiUee, 2016 WL 2770806. at *10

(concluding that RESPA claim was germane to prior foreclosure matter).

        Here, Plaintiffs allegations of fraud in connection with the First and Second Assignments

arise out of the underlying mortgage transaction. Therefore, these claims are germane and would




                                                  I,
                                                  Ii
also be barred by the New Jersey entire controversy doctrine, warranting dismissal under Rule

I 2(b)(6)Y

       Plaintiff’s claims against Defendants Bayview, FSKS, Din, PP. Scheinbach, Johnson, and

Nelson appear to relate solely to the state-court foreclosure proceedings. Having found that the

Court lacks jurisdiction under Rooker-Feidman to hear Plaintiff’s claims relating to these state-

court foreclosure proceedings, and that the New Jersey entire controversy doctrine would similarly

warrant dismissal of these claims, the Court dismisses Plaintiffs claims as to these Defendants.

Providing Plaintiff with an opportunity to amend the Complaint as to these Defendants would be

Mile because an amendment could not overcome the Rooker-Feidman or New Jersey entire

controversy doctrine. As a result, dismissal is with prejudice as to Defendants Bayview, FSKS,

Diaz, PP, Scheinbach, Johnson, and Nelson. See Mason v. US Bank, No. 16-1366, 2016 WL

7189828, at *6 (D.NJ. Dec. 12,2016). A dismissal with prejudice means that Plaintiffis precluded

from filing any figure suit against Defendants concerning the pertinent allegations in the

Complaint.

        The only Defendants remaining are those whose alleged conduct relates to the 2016

Bankruptcy Action, specifically Defendants U.S. Bank, Riggsby, Junkin, Orion, Caliber, PHDJ,

M&T, JP and Nealy. The Court has not been apprised of any resolution to the 2016 Bankruptcy

Action that would warrant the application of preclusion principles. Therefore, the Court analyzes

Plaintiffs claims as to the remaining Defendants on the other grounds that were raised.




  Having found that Plaintiffs claims related to the First and Second Assignments are barred by
the Rooker-Feidman Doctrine and New Jersey entire controversy doctrine, the Court does not
conduct a separate analysis as to the resjudicata or standing arguments that were raised.

                                                14
Standing

         Defendants argue that Plaintiff lacks standing to challenge the assignment of her mortgage

because she was not a party to the contract. Bayvicw Br. 13-11; PHDJ Br. at 7-8; FSKS Br. at 1$;

PP Br. at 2. As stated, Plaintiffs claims related to the First and Second Assignment have already

been dismissed. However, Plaintiff also premises her claims against the remaining Defendants on

the invalidity of the Third Assignment, attached to the Proof of Claim submitted in the 2016

Bankruptcy Action. Compl.        ¶   60 (“The post-petition Assignment of Mortgage attached to the

Proof of Claim contained misrepresentations wherein the signer. Connie Riggsby represented that

she was the Vice President of Bayvicw Loan Servicing, LLC by Caliber Home Loans.”); see also

Id.   ¶ 64(e)(2),   82, 98. Thus, the Court analyzes Defendants’ standing argument as to the Third

Assignment.

          “As a preliminary jurisdictional matter,   .   .   .   [clouds in the Third Circuit have repeatedly

held mortgagors lack standing to contest the assignment of their mortgages or notes                   .   .   .   where

plaintiffs are not parties to or third-party beneficiaries of the.       .   .   assignment.” Perez v. iF Morgan

Chase Bank N.A., No. 14-2279, 2016 WL 816752, at *3 (D.N.J. Feb. 29, 2016)i° Here, Plaintiff

is not a party to, or third-party beneficiary ot the Third Assignment. Therefore, Plaintiff does not

have standing to challenge the validity of the Third Assignment and cannot bring claims on that

basis.    Plaintiffs only allegations against Defendants Riggsby and Junkin are that Riggsby



‘°
  Citing Baiter v. Mortg. Lice. Registration Sn., Inc., 618 Fed. Appx 147, 149 (3d Cir. 2015);
Pillitten 1’. First HorIzon Home Loans, No. 14-03076, 2015 WL 790633, at *4 (D.N.J. Feb. 25,
2015); Thin .Jii Song v. Bank ofAm., NA., No.14-3204, 2015 WL 248436, at *2 (D.N.J. Jan. 20,
2015); Other v. Bank ojAm., NA., No. 13-4888, 2014 WL 1429605, at *3 (D.N.J. Apr. 14,2014);
Schiano v. MBNA, No. 05-1771, 2013 WL 2452681, at *26 (D.N.J. Feb. 11.2013); and Grullon v.
Bank ofMn., NA. No. 10-5427. 2013 WL 9681040. at *12 (D.N.J. Mar. 28, 2013).

                                                     15
misrepresented her title on the Third Assignment, and Junkin knowingly notarized it, making the

Third Assignment invalid. Compl. ¶‘ 27, 29, 60. 62, 64(e)(2). 82. Plaintiff does not have standing

to bring claims against Defendants Riggsby and Junkin on this basis; therefore. Plaintiff’s claims

are dismissed as to Defendants Riggshy and Junkin. Further, since an opportunity to amend the

Complaint as to these Defendants on this theory’ would be futile. Plaintiff’s claims against

Defendants Riggsby and Junkin are dismissed with prejudice. See Mason, 2016 WL 7189828, at

*6. The remaining Defendants are therefore U.S. Bank, Orion, Caliber, PF{DJ, Nealy, M&T, and

JP as the remaining Defendants in the action.

Abuse of Process (Count 1)

           In Count 1, Plaintiff alleges abuse ofproeess against Defendants U.S. Bank, Orion, Caliber,

PHD). M&T. and JP2               Compi. ¶JJ 88-94. “The essential elements of misuse or abuse of process

‘arc an ulterior motive and some ffirther act after the issuance of process representing the

perversion of the legitimate use of the process.” Prunkel v. Or. of Bergen, No. 17-5154, 2017

WL 5483165. at *7 (D.N.J. Nov. 15, 2017) (quoting Sinione                 i’.   Golden Nugget Hotel & Casino,

844 F.2d 1031, 1036-37 (3d Cir. 1988) (applying New Jersey law)). Here, Plaintiff alleges that

Defendants “abused.      .   .   the bankruptcy   [] process by filing false documents to support their claim.”
Id.   ¶   92.   Plaintiff does not however identify any allegedly false documents that Defendants

submitted to the Court in the 2016 Bankruptcy Proceeding (aside from the Third Assignment,

which the Court already explained Plaintiff does not have standing to challenge).                    All other




‘‘Again, Plaintiff included Defendants FSKS. Bavview. Diaz. Johnson, and Nelson in this Count
for “abuse of the legal process in connection with the foreclosure lawsuits,” Compl. ¶ 88, but these
parties have been dismissed. Plaintiff also included Defendants Riggsby and Junkin for “abuse of
the legal process inconnection with the        tiling of the Proof of Claim.” id, but these parties
                                                     ...



have also been dismissed.
                                                  16
allegations are conclusorv. Therefore, the Court dismisses Plaintiffs abuse of process claim

(Count I) without prejudice.

FDCPA/NJCFA (Count Ill)

       Plaintiff next brings claims under the FDCPA and NJCFA labelled “illegal consumer

consumption.” Cornpl. ¶ 100-108. First,

                   To prevail on an FDCPA claim, a plaintiff must prove that (I) she
                   is a consumer, (2) the defendant is a debt collector, (3) the
                   defendants challenged practice involves an attempt to collect a
                   “debt” as the Act defines it. and (4) the defendant has violated a
                   provision of the FDCPA in attempting to collect the debt.

Douglass   i’.   Convergent Outsourcing. 765 F.3d 299, 303 (3d Cir. 2014). As to the fourth element,

Plaintiff pleads a violation of 15 U.S.C.   §   1962e(lO) and 15 U.S.C.   §   I 962f. Compljf 107. Section

I 962e( 10) proscribes “[tjhe use of any false representation or deceptive means to collect or attempt

to collect any debt or to obtain information concerning a consumer.”               15 U.S.C.   §   1692e(lO).

Section l962f forbids “use unfair or unconscionable means to collect or attempt to collect any

debt.” 15 U.S.C.      §   16921

        Here, Plaintiff’s factual allegations regarding a violation of these provisions seem to relate

primarily to the 2008 and 2014 Foreclosure Actions, see Compl.        ¶       104-107, which, as explained,

this Court cannot consider. To the extent that Plaintiff is basing these violations on the invalidity

of the Third Assignment, the arguments are not considered for lack of standing as explained above.

Plaintiff remaining allegations are eonclusorv and isnufficient The Court dismisses Plaintiff’s

FDCPA claim without prejudice.

        The NJCFA is comprised of the following elements: “(1) unlawftl conduct by the

defendant: (2) an ascertainable loss by the plaintiff; and (3) a causal connection between the

defendantTs unlawftd conduct and the plaintiffs ascertainable loss.” Pavan v. GreenPoint Morig.
                                                17
Funding, Inc., 681 F. Supp. 2d 564, 572 D.N.J. 2010) (citing Bosland            i’.   Warnock Dodge, Inc.,

197 N.J. 543 (2009)). As to the first element, Plaintiff does not specify which provisions of the

NJCFA Defendants are alleged to have violated. Additionally, Plaintiff again premises her claim

on events adjudicated in the 2008 and 2014 Foreclosure Actions as well as impropriety in the Third

Assignment. See Compl.    ¶f 103-107.       As explained above, these the Court does not consider these

allegations. Plaintiff mentions “[flailure to engage in pre-foreclosure settlement discussions,”

“[d]ual-tracking,” “[rjetuming mortgage payments to cause default,” “[t] ampering with evidence,”

“double-bill[ing],” imposition of other fees, and other allegedly improper conduct, id.              104-05,

but does not identify who, specifically, engaged in these acts and when.                  Thus, Plaintiffs

allegations of unlawful conduct, the first element, are either insufficient or conclusory. Plaintiff

also claims her ascertainable loss, the second element, to be “slander to her creditworthiness and

emotional/physical health issues,”   it!.   ¶   108, but provides no legal support showing that these are

sufficient ascertainable losses under the NJCFA. Further, as to the third element, it would seem

that Plaintiffs conduct in defaulting on her loan, rather than Defendants’ conduct of assigning her

mortgage, caused Plaintiffs alleged injuries. As a result, causation is insufficiently pled. The

Court dismisses Plaintiffs NJCPA claim without prejudice.

flntlV

       Plaintiff next appears to allege two claims under RICO, alleging (1) a substantive violation

of Section 1962(b); and (2) a conspiracy under Section 1962(d). Compl. ¶j 109-Ill. “The civil

RICO statute allows ‘[a]ny person injured in his business or property by reason of a violation of

section 1962 of this chapter [to] sue therefor in any appropriate United States district court.”

Anderson v. Ayling, 396 F.3d 265, 268-69 (3d Cir. 2005) (quoting 18 U.S.C.                §   1964(c)). “The

elements predominant in a [Section 1962] subsection (c) violation are: (I) the conduct (2) of an
                                             18
enterprise (3) through a pattern of racketeering activity.” Salinas v. United States, 522 U.S. 52,62

(1997). Here, Plaintiff alleges as follows:

                  Defendants, .   .interfere[d] with the quiet enjoyment of Plaintiffs
                                      .


                  home; burglarize[d] and vandalize[d]; st[olej the equity in the
                  Plaintiffs home through the use of sham pleadings, manufactured
                  “evidence” such as altering documents, fraudulent affidavits and
                  presented in a civil or bankruptcy action in order to fraudulently
                  obtain a judgment of foreclosure.

Compl.   ¶ Ill.   As explained above, allegations relating to the 2008 and 2014 Foreclosure Actions,

as well as the Third Assignment, are not considered. As to the accusations of burglary and

vandalism, Plaintiff does not sufficiently identify who burglarized her property and when, nor who

vandalized her property and when.’2        Plaintiff fails to plausibly plead a violation of Section

1962(b). For this reason, Plaintiffs RICO conspiracy claim under Section 1962(d) must also fail.

See Lightning Lube, Inc. v. Witco Corp., 4 F.3d 1153, 1191 (3d Cir. 1993) (“Any claim under

section 1962(d) based on conspiracy to violate the other subsections of section 1962 necessarily

must fail if the substantive claims are themselves deficient.”). The Court dismisses Plaintiffs

RICO claims without prejudice (Count IV).

aountII

         Finally, Plaintiff brings a civil conspiracy claim against all Defendants. Compl.   ¶f 95-99.
Under New Jersey law, “[a] conspiracy is not actionable absent an independent wrong.” Eli Lilly

& Co. v. Roussel Corp., 23 F. Supp. 2d 460, 497 (D.N.J. 1998) (citing Tynan v. General Motors

corp., 248 N.J. Super. 654, 668-69 (App.Div.1991), rev’d in part on other grounds, 127 N.J. 269

(1992)). Since the Court finds that Plaintiff has failed to plausibly plead any of her other claims,


12
   It appears that these claims may have already been litigated too, see Compl. ¶j 40-46, warranting
preclusive effect. However, the Court does not have enough information to definitively decide the
issue. Nevertheless, these allegations are conclusory.
                                                  19
Plaintiffs civil conspiracy claim also fails. See ui. (“the dismissal of [the plaintiffi’s other causes

of action requires dismissal of the conspiracy claim.”), Plaintiffs civil conspiracy claim (Count

II) is dismissed without prejudice.

    IV.      CONCLUSION

          For the reasons stated above, Defendants’ motions to dismiss (D.E. 5, 8, 10, 13, 14,23) are

granted and the Complaint is dismisscd.         The Complaint is dismissed with prejudice as to

Defendants Bayview, FSKS, Diaz, PP, Scheinbach, Johnson, Nelson, Riggsby, and Junkin. The

Complaint is dismissed without prejudice as to the remaining Defendants, U.S. Bank, Orion,

Caliber, PHDJ, Nealy, M&T, and JP,. Plaintiff has thirty (30) days to file an amended complaint

as to the counts dismissed without prejudice, if she so chooses, consistent with this Opinion. If

Plaintiff fails to file an amended complaint, the dismissal as to the remaining Defendants will be

with prejudice. An appropriate Order accompanies this Opinion.

Dated: April 24, 2019




                                                       MichaelVazquez,...J.




                                                  20
